UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5041


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MATEEN J. ABDUL-AZIZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.          Frederick P.
Stamp, Jr., Senior District Judge. (1:03-cr-00039-FPS-JSK-1)


Submitted:    June 29, 2009                       Decided:   July 16, 2009


Before MOTZ and      AGEE,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, John C. Parr, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mateen J. Abdul-Aziz appeals from the amended judgment

in a criminal case in which he was convicted, based on his

guilty   plea,    of    one   count       of   aiding     and     abetting    in    the

distribution of cocaine base within 1000 feet of a playground,

in   violation    of   21   U.S.C.    §    841(a)(1),     (b)(1)(C)       (2006),    18

U.S.C.   §   2   (2006).      Counsel      filed    a    brief    under    Anders   v.

California,      386   U.S.    738    (1967),       asserting       there    are     no

meritorious arguments for appeal, but raising for the court’s

consideration, three issues: (1) whether Abdul-Aziz’s plea was

knowing and voluntary; (2) whether the district court committed

plain error by attributing 108 grams of crack cocaine to Abdul-

Aziz   seized    during     the   Pennsylvania          traffic    stop;     and    (3)

whether the court committed plain error in sentencing Abdul-Aziz

under a mandatory sentencing scheme.                Abdul-Aziz filed a pro se

supplemental brief raising several issues.                      The Government has

filed a brief.

             We have reviewed the record, including the guilty plea

colloquy, the sentencing transcript, the plea agreement and the

presentence      investigation       report,       and    find     no     meritorious

arguments for appeal.         The Rule 11 colloquy was proper in all

respects and Abdul-Aziz’s plea was knowing and voluntary.                           The

district court properly determined Abdul-Aziz was competent to

plead and that he knew the ramifications of his plea.                          During

                                           2
the     colloquy,        Abdul-Aziz     was      notified     of     the   statutory

sentencing range, the elements of the offense, the effect of the

Sentencing Guidelines and the rights he was waiving by virtue of

his plea, along with other information necessary in order to

have    a    knowing     and   voluntary     guilty   plea.        Furthermore,   the

Government presented a factual basis upon which the court could

find Abdul-Aziz was indeed guilty of the offense.

              We   find    no   plain       error   with   the     district   court’s

adoption      of   the    Presentence       Investigation     Report’s     conclusion

regarding      the     amount   of    crack      cocaine   for     which   Abdul-Aziz

should be held responsible at sentencing.                   See United States v.

Vonn, 535 U.S. 55, 59 (2002) (“a silent defendant has the burden

to satisfy the plain-error rule”).                    Thus, it is Abdul-Aziz’s

burden to show (1) error; (2) that was plain; (3) that affected

his substantial rights; and (4) that this court should exercise

its discretion to notice.              United States v. Martinez, 277 F.3d

517, 529 (4th Cir. 2002).             Abdul-Aziz knowingly and voluntarily

stipulated to the amount of crack cocaine used to reach the base

offense level.           He withdrew any objection to that amount at

sentencing and he had no other objections.                         In addition, the

crack       cocaine    attributed      to     Abdul-Aziz    for     sentencing    was

clearly relevant conduct.             See United States v. Pauley, 289 F.3d

254, 259 (4th Cir. 2002), modified on reh’g, 304 F.3d 335 (4th

Cir. 2002).        There was no error, much less plain error.

                                             3
               We further find no plain error with respect to the

mandatory application of the Sentencing Guidelines.                                 See United

States v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005) (holding

that,    when       a    United    States         v.    Booker,    543    U.S.    220    (2005),

sentencing claim is raised for the first time on appeal, review

is for plain error).               Based on a review of the record, there is

no nonspeculative basis for concluding that the treatment of the

Guidelines          as    mandatory         prejudiced       Abdul-Aziz.           See    United

States     v.       White,       405    F.3d       208,     216-17       (4th     Cir.   2005).

Likewise, we find no plain error insofar as the court did not

consider       the       sentencing     disparity          between       crack    cocaine     and

powder cocaine.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal

from     the        conviction.              We        therefore     affirm       Abdul-Aziz’s

conviction.             This court requires counsel inform his client, in

writing,       of       the   right    to    petition       the    Supreme       Court   of   the

United States for further review.                         If he requests a petition be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.               Counsel’s motion must state that a copy thereof

was served on Abdul-Aziz.                   Accordingly, we affirm the conviction

and sentence.             We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                   4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5